DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the Amendment filed on December 30, 2021.  Accordingly, claims 1-22 are currently pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on December 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10, 877,122 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added).  Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1, 4, 8-13, 18, 19 and 22-24 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4, 8-13, 18, 19 and 22-24 of prior U.S. Patent No. 10, 877,122 B2.  This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-25 of U.S. Patent No. 10,107,883 B2 issued to Hutchinson (hereinafter Hutchinson’833).  Although the claims at issue are not identical, they are not patentably distinct from each other because Hutchinson’833 claims all that is claimed in claims 1-10 and 14-22.
Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,107,883 B2 in view of  Laskaris (US 5,448,214 A) and/or Harvey (US 2017/0003364 A1).
Hutchinson’833 claims all that is claimed in claims 1-10 as discussed in the above rejections of claims 1-10 and 14-22, but it does not specifically claim the following features:
The magnet is spaced from the imaging volume by 3 feet or more in each direction.
The SNR of the MR signals obtained from an object in said imaging volume is at least an order of magnitude better than that of MRI signals obtained in otherwise comparable conditions by a current commercially available 1.5 T MRI system.
The main magnetic field is solely the Earth's magnetic field except for possible sources of fields correcting for inhomogeneities of the Earth's magnetic field at the imaging volume and for refocusing.
With regard to claim 11, Laskaris teaches a MRI system (FIG. 2, magnetic resonance imaging (MRI) diagnostic system) comprising a magnet (FIG. 2, magnet 10) spaced from the imaging volume (FIG. 2, imaging volume 48) by 3 feet or more in each direction (Column 6, lines 1-20).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrafast MRI system of Hutchinson’833 to utilize a magnet spaced from the imaging volume by 3 feet or more in each direction as taught by Laskaris since Laskaris teaches that such an arrangement is beneficial to reduce the magnetic field inhomogeneity within the imaging volume of the MRI magnet to levels acceptable for medical imaging as disclosed in column 3, lines 34-40. Such an implementation can significantly increase the effectiveness of the ultrafast MRI system of Hutchinson’833. In addition, it is noted that the feature as recited in claim 14 upon which applicant relies (i.e., “the magnet is spaced from the imaging volume by 3 feet or more in each direction’) is just a mere rearrangement of parts, which is not sufficient by itself to patentably distinguish over Hutchinson’833. In fact, “The mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).  Therefore, the court held that mere rearrangement of parts has no patentable significance since it would both not have modified the operation of the device and an obvious matter of design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975): please see MPEP 2144.04 VI. C. Rearrangement of Parts for more details).
With regard to claim 12, Harvey teaches a MRI system (FIG. 1, magnetic resonance imaging (MRI) system 100) comprising a magnet (FIG. 1, magnet 104) for generating a main magnetic field with an imaging zone (110), and a gradient coil system (110, 112) (Abstract). Such an arrangement is capable of generating the main magnetic field in the imaging zone to optimize the SNR of the MR signals obtained from an object in said imaging volume that is beneficial to achieve at least an order of magnitude better than that of MRI signals obtained in otherwise comparable conditions by a current commercially available 1.5 T MRI system (Paragraphs: [0035] and [0080]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrafast MRI system of Hutchinson to optimize the SNR of the MR signals obtained from an object in said imaging volume as taught by Harvey since Harvey teaches that such an arrangement is beneficial to provide a dedicated MRI system optimized for imaging the object in the imaging volume as disclosed in paragraph [0080].  Such an implementation can significantly increase the effectiveness of the ultrafast MRI system of Hutchinson.
With regard to claims 11 and 12, it is noted that the features as recited in these claims upon which applicants rely (i.e., “by 3 feet or more”, or “at least an order of magnitude better than that of MRI signals”) will not support the patentability of subject matter encompassed by In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Please see MPEP 2144.05 I. OPTIMIZATION OF RANGES: Optimization Within Prior Art Conditions or Through Routine Experimentation.
With regard to claims 12 and 13, these claims are directed to an apparatus, but it is noted that the features upon which applicant relies (i.e., “the SNR of the MR signals obtained from an object in said imaging volume is at least an order of magnitude better than that of MRI signals”, or “the main magnetic field is solely the Earth's magnetic field”) will not support the patentability of subject matter encompassed by the prior art since each of these limitations does not positively recite a circuit element but instead a result of an arrangement of circuit elements of the claimed MRI system; in other words, as long as the prior art discloses the claimed structure .

Response to Arguments
Applicant's arguments filed December 30, 2021 have been fully considered but they are not persuasive.  The submission of the terminal disclaimer, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10, 877,122 B2, has only overcome the rejection of claims 1-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 4, 8-14, 16-28 and 30 of U.S. Patent No. 10, 877,122 B2 as clearly discussed in item 8 at page 4 of the Non-Final Rejection mailed on September 1, 2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858